                                                                                            FILED
                                                                                   2020 Jan-13 PM 04:03
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 ROBERT EARL ADAMS, Jr.,        )
                                )
      Plaintiff,                )
                                )
 v.                             )                4:19-cv-00205-RDP-SGC
                                )
 SGT. WILLIE McCLEMORE, et al., )
                                )
      Defendants.               )

                                       ORDER
      The Magistrate Judge entered a report on December 10, 2019, recommending

all claims in this matter, except the excessive force claim against Sergeant

McClemore, be dismissed without prejudice pursuant to 28 U.S.C. § 1915A(b)(1),

for failing to state a claim upon which relief can be granted. (Doc. 10). The report

further recommended Plaintiff's surviving claim be referred back to the Magistrate

Judge for further proceedings. (Id. at 8). Although the Magistrate Judge advised

Plaintiff of his right to file specific written objections within fourteen (14) days, no

objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Magistrate Judge’s report

is ADOPTED and the recommendation is ACCEPTED. The court ORDERS all

claims in this action, except the excessive force claim against Sergeant McClemore,
DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915A(b)(1). The

court further ORDERS the excessive force claim against Sergeant McClemore

REFERRED to the Magistrate Judge for further proceedings.

     DONE and ORDERED this January 13, 2020.



                                   _________________________________
                                   R. DAVID PROCTOR
                                   UNITED STATES DISTRICT JUDGE




                                      2
